Case 2:18-cv-01451-JDC-KK Document 34 Filed 06/11/20 Page 1 of 1 PageID #: 635



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


KEVIN GUILLORY ET AL.                            CASE NO. 2:18-CV-01451

VERSUS                                           JUDGE JAMES D. CAIN, JR.

UNITED STATES OF AMERICA                         MAGISTRATE JUDGE KAY

                                     JUDGMENT

      For the reasons provided in the Memorandum Ruling entered this day, IT IS

ORDERED, ADJUDGED, and DECREED that judgment be entered in favor of the

plaintiffs and against the government. Accordingly, damages are owed by the government

in the following amounts:

      • $1,117.59 in special damages

      • $90,000 in general damages to plaintiff J.G.

      • $5,000 for loss of consortium to Kevin Guillory

      • $5,000 for loss of consortium to Janene Guillory

      The government will also bear all costs of this action.

      THUS DONE AND SIGNED in Chambers on this 11th day of June, 2020.



                            __________________________________
                                    JAMES D. CAIN, JR.
                            UNITED STATES DISTRICT JUDGE
